DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

	Claims 1-56, 58 and 62 are cancelled.  No amendments to the claims have accompanied Remarks filed April 13, 2021. Following the amendment, claims 57, 59-61, and 63-69 are pending in the instant application, and are under examination in the instant office action.

Claim Rejections - 35 USC § 112 (Maintained)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 68 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Applicant traverses the rejection on the ground that the Archer model cited in the previous action, is directed to genetic dys-myelination, and differs considerably from the model of the present work (Remarks pgs. 7-8).  Applicant further argues that the declaration of Dr. Reubinoff (filed 8/5/2020) states the differentiated oligos disclosed maintain their ventral-caudal specification, whereas the cells in Archer are solely caudal.  Applicant argues: “the fact that 
While the arguments and Affidavit under Rule 132 have been reviewed in full they are not persuasive for the following reasons.  Claim 68 is directed to administering differentiated oligodendrocytes expressing Olig2 and at least one of O4, GalC and MBP. There are no working examples within the specification as filed that support this method as claimed.  The Nishri article – cited in Remarks filed April 13, 2021, in support of enablement - teaches away from a method comprising administering “differentiated oligodendrocytes expressing Olig2 and at least one of O4, GalC and MBP” because the authors state their method produced “less than 1 % cells… [expressing]… GalC or 04” (Results, first paragraph and figure 1a), and that “Olig2+-enriched human NPC were transplanted ICV into Biozzi mice at day 28-30 post-EAE induction” (Section titled Human NPC Transplantation After EAE Relapse …).  Thus, the method enabled by Nishri is not commensurate in scope with what is claimed – administering differentiated oligodendrocytes.  While the Archer prior art animal model may differ from the animal model of the instant disclosure, Applicant has cited no evidence that attenuating inflammation was routine in the art at the time of filing. Thus, unpredictability remained. 
A person having ordinary skill would have to perform undue further experimentation, namely transplantation of differentiated oligodendrocytes expressing Olig2 and at least one of 
Therefore, the rejection of Claim 68 under 35 U.S.C. 112, first paragraph, is maintained.
	
	
Claims 64 and 69 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement. The basis for this rejection is set forth previously; see pp. 6-7 of the previous Office action.
Applicant argues that the Office has failed to demonstrate why a mixture of differentiated cells and enabled Olig2 precursors would not work.  Applicant states: “The examiner apparently believes, without citing any good reason, that the cells of claim 68 would somehow contaminate the operable cells of claim 57 so that the mixture would no longer have the properties proven for the cells of claim 57. But, as indicated above, the MPEP emphasizes that it is incumbent, upon the examiner, whenever a rejection on this basis is made, to explain why she doubts the truth or accuracy of any statement in a supporting disclosure and to back up assertions of her own with acceptable evidence or reasoning which is inconsistent, with the contested statement. Otherwise, there would be no need for the applicant to go to the trouble and expense of supporting their presumptively accurate disclosure” (Remarks pg. 10).
Regarding claim 64 as it pertains to part (b), see the response above regarding lack of support for administering differentiated oligodendrocytes.
The specification provides no guidance for administering oligodendrocytes or enriched combinations of OPCs and differentiated oligodendrocytes. The only teachings within the away from the use of differentiated cells at all wherein it teaches, “We … found that transplanted NPC lose their functional immune-modulator properties in naive brain with time” (Discussion, paragraph 1).  The reference goes on to state that “in vitro co-culture experiments with purified CD140+ human OPC suggest that OPC indeed possess immuno-regulatory properties”.   “We show here that the population of human NPCs, enriched for Olig2+ oligodendroglial precursor cells, possesses immune-modulatory properties. Previous studies by us and others on non-committed NPCs demonstrated their immune-modulatory effect [9-13]” (Discussion, paragraph 2).  The Nishi reference stresses the fact that, “Here, human NPCs … could not differentiate into oligodendrocytes” (second to last paragraph). 
Given that the nature of the invention is directed to in vivo transplantation, the examiner maintains the position that a person having ordinary skill in the art would have to perform undue further experimentation, in order to demonstrate administration of differentiated oligodendrocytes and mixtures of NPCs and oligodendrocytes, both facilitate remyelination and attenuate inflammation with a reasonable expectation of success. 
Therefore, the rejection of Claims 64 and 69 under 35 U.S.C. 112 is maintained. 

Claim Rejections - 35 USC § 102 (Maintained)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




As amended, Claims 57, 60-61, 63, and 66-67 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Keirstead et al., US PGPub 2004/0009593 A1, published January 15, 2004 as evidenced by Traiffort et al., J Dev Biol, 4(28), 2016.
Applicant traverses the rejection on the grounds that not all oligodendrocyte progenitor cells express Olig1/2 and that the Office has not met the requirements for establishing inherency (Remarks pgs. 11-12).  Applicant argues that Olig2 does not necessarily flow from Keirstead. Applicant argues that the FGF in Keirstead is acting as a mitogen not a growth factor and Traifford relies upon Chandran 2004, which states that FGF-2 was used at 20ng/ml, is an order of magnitude greater than the mitogen used by Keirstead.  

This is not persuasive for the following reasons:  
The Keirstead et al. prior art reference teaches methods in which human “oligodendrocyte precursor cells were administered to the low thoracic spinal cord of anesthetized adult Sprague Dawley rats with a moderate contusion injury of the spine” (paragraph [0208]), which is an inflammatory demyelinating disease as recited by instant claim 57. 
The instant claims do not require a specific amount of FGF-2.  The instant specification teaches FGF2 promotes neutralization (pg. 10) and that following treatment with FGF-2, the cells are expanded for five weeks in the bFGF (a.k.a. FGF2) at an unspecified amount (see pg. 12 and 18). 
in vivo primary cultures (ex. paragraph [0017]).  
Traiffort was relied upon only as teaching FGF signaling is required for the initial generation of OPCs in the ventral forebrain and FGF receptor mutants fail to generate any OPCs.  Traiffort teaches FGF2-responsive stem cells transform into oligodendrocytes and Olig2+/Nkx2.2+ OPCs are induced in the presence of FGF2 but absence of SHH. Applicant asserts that this does not apply to human cells.  Regardless of the mechanism by which OPCs are formed by FGF in vivo, the cells of Keirstead are both produced in vitro by the use of FGF2 and are isolated ex vivo.  Therefore, while Applicant is both arguing critical concentrations of FGF and critical differences between species, this does not detract from the cells of Keirstead, which are clearly human OPCs and oligodendrocytes.  Applicant has provided no evidence that the OPCs as taught by Keirstead do not express the claimed markers.
Applicant further argues that spinal cord injury, as taught by Keirstead, is not an inflammatory demyelinating condition, and asserts that inflammatory demyelinating diseases are caused by a primary autoimmune attack on myelin antigens (pg. 15).  
This is not persuasive as there is no explicit definition within the specification; rather the specification is directed to embodiments in which “the CNS autoimmune disease is associated Spinal Cord (2003) 41:369-378) and chronic progressive demyelination (Totoiu et al., J Comparative Neurology (2005) 486:373-383).
  Since there is no evidence that the OPCs of the instant claims, produced by methods comprising SHH, necessarily differ from the cells of Keirstead, then the method of the invention fails to distinguish over the methods disclosed in the prior art.  The rejection is maintained.

	Claim Rejections - 35 USC § 103 (Maintained)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 59 and 65 stand as rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keirstead et al. as evidenced by Traiffort cited above, and further in view of Pluchino et al., Nature, 422, April 17, 2003.
Applicant argues “The present invention differs from Pluchino by using: A. Human neural cells as opposed to mouse. B. Pluripotent derived human neural cells as opposed to mouse adult forebrain periventricular neural stem cells. C. Neural cells with caudal ventral specification as opposed to forebrain cells, D. Oligodendroglial committed precursors (OPCs) as opposed to multipotent neural stem cells. Thus, Pluchino cannot fulfil any of the deficiencies of Keirstead” (pg. 17).

This is a similar remyelination effect that is seen in the method of Keirstead, which also utilizes OPCs.  In KSR International Co. v. Teleflex, Inc., the Supreme Court has stated that where there is a “pressure to solve a problem and a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” (KSR International Co. v. Teleflex, Inc. 127 S. Ct. 1727, 82 USPQ2d 1385, Supreme Court, April 30, 2007).  In the instant case, the problem to be solved is remyelination in diseases which are associated therewith, and the art demonstrates that there are a finite number of cells which mediate this remyelination – namely, OPCs.
The examiner maintains that it would be obvious to a person having ordinary skill to use the human OPCs, as taught by Keirstead, in the MS model of Pluchino since both demonstrate that OPCs - regardless of species – yield remyelination in chronic demyelinating diseases. Substituting one cell for another could be done without need for undue further experimentation. Thus, the method of instant claims 59 and 65 is obvious and the rejection is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649